IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,586-01




EX PARTE DARRALL EARL HOUSTON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08-DCR-049710B HC1 IN THE 400TH DISTRICT COURTFROM FORT BEND COUNTY 




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
habitation and sentenced to imprisonment for fifty years. 
            On June 27, 2013, the trial judge signed an order designating issues.  The habeas record has
been forwarded to this Court prematurely.  We remand this application to the 400th District Court
of Fort Bend County to allow the trial judge to complete an evidentiary investigation and enter
findings of fact and conclusions of law.
            This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court. 
 
Filed: February 5, 2014
Do not publish